Case 2:19-cv-15405-KM-JBC Document 27 Filed 12/31/20 Page 1 of 5 PageID: 224




                                 UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEW JERSEY



    JAMEEL IBRAHIM,
                                                         Civ. No. 19-15405 (KM) (JBC)
                         Plaintiff,
                                                                    OPINION
    v.

    NEW JERSEY OFFICE OF ATTORNEY
    GENERAL,
    KOREA RODERIQUEZ,
    AND
    KOCEYDA HOPKINS

                       Defendants.



KEVIN MCNULTY, U.S.D.J.:
              Before the Court are pro se Plaintiff Jameel Ibrahim’s duplicate motions
(DE 22; DE 24)1 for reconsideration of this Court’s July 27, 2020 Opinion and
Order (DE 20; DE 21) dismissing Mr. Ibrahim’s Amended Complaint (DE 8)
with prejudice. For the reasons provided herein, I will deny the motions.

         I.      Summary
              I write primarily for the parties and assume familiarity with the facts and
procedural history. I relay only the most salient facts for determination of this
motion.
              On July 15, 2019, Mr. Ibrahim filed a Complaint against the New Jersey
Office of Attorney General (“NJAG”). (Compl. at 1) On February 5, 2020, Mr.


1       Citations to the record will be abbreviated as follows. Citations to page numbers
refer to the page numbers assigned through the Electronic Court Filing system, unless
otherwise indicated:
              “DE” = Docket entry number in this case.
              “Compl.” = Plaintiff’s Complaint (DE 1)
              “Am. Compl.” = Plaintiff’s Amended Complaint (DE 8)

                                               1
Case 2:19-cv-15405-KM-JBC Document 27 Filed 12/31/20 Page 2 of 5 PageID: 225




Ibrahim filed an Amended Complaint adding Korea Roderiquez and Koceyada
Hopkins as defendants. (Am. Compl. at 1) The Complaint and Amended
Complaint made identical claims contesting a child support order from April
26, 2000 entered before Korea Rodriguez, the hearing officer, requiring Mr.
Ibrahim to pay support to Koceyada Hopkins. (Compl. at 1-2; Am. Compl. at 1-
2) The Amended Complaint asserted the following claims: (1) Invasion of
privacy; (2) Deprivation of rights; (3) Trespassing; (4) Misrepresentation; (5)
Defamation; (6) Use of name for commercial purposes; (7) Emotional distress;
(8) Assault and battery; and (9) Threat of false imprisonment. (Am. Compl. at 2-
4)
      Prior to the July 15 Complaint and February 5 Amended Complaint, Mr.
Ibrahim filed a similar complaint on March 12, 2018 against Defendant NJAG.
(See 18-cv-3461 at DE 1) That complaint was predicated upon the same child
support order Mr. Ibrahim challenged in the latter Complaint and Amended
Complaint. (Id. at DE 1 ¶1) Through amended pleadings in the 18-cv-3461
Action, Mr. Ibrahim asserted nearly the same claims as he raised in the
February 5 Amended Complaint. (See DE 20 at 2)
      On February 19, 2020, the NJAG moved (DE 10) to dismiss Mr. Ibrahim’s
February 5 Amended Complaint. On July 27, 2020, I granted that motion, with
prejudice, for two reasons. First, I found that the Amended Complaint failed to
state a claim because it failed to provide any allegations in support of some of
Mr. Ibrahim’s claims, such as deprivation of rights and misrepresentation, and
provided scant details on the remaining claims. (DE 20 at 5-6) For the same
reasons asserted with respect to the 18-cv-3461 Action, I found that Mr.
Ibrahim presented no allegation to support a legal challenge to the validity of
the state court child support order:
      Mr. Ibrahim cites to the portion of the New Jersey Child Support
      Program Handbook that discusses how the putative father in a
      contested paternity case must submit to genetic testing at the
      request of either party or the child support agency. (DE 9 at 4). That
      is indeed the rule in New Jersey, which allows New Jersey courts to
      issue court orders requiring a putative father to take a genetic test.
      See N.J. Stat. Ann. § 9:17–48(d) (authorizing the court to order a
                                       2
Case 2:19-cv-15405-KM-JBC Document 27 Filed 12/31/20 Page 3 of 5 PageID: 226




      party to submit to a genetic test upon the requesting parties’ sworn
      statement “set[ting] forth the facts establishing a reasonable
      possibility” of paternity, among other grounds); N.J. Stat. Ann. §
      9:17–41(b); R.S. v. P.H., No. A-5782-10T4, 2013 WL 512595, at *2
      (N.J. Super. Ct. App. Div. Feb. 13, 2013); see also 42 U.S.C. §
      666(a)(5). Consequently, Mr. Ibrahim has not explained this
      paternity genetic test violated his rights.

      Nor does the complaint set forth the basis on which the results of
      even an invalidly administered paternity test—the accuracy of which
      is not questioned—must be suppressed. . . Without some connection
      between the assertions of improper implementation of the genetic
      test and the validity of the subsequent child court order, it is unclear
      what valid legal cause of action Mr. Ibrahim could be asserting.

(DE 20 at 5 (quoting 18-cv-3461 at DE 63)) Therefore, I concluded that Mr.
Ibrahim failed to state a claim and granted the NJAG’s motion to dismiss the
Amended Complaint. (DE 20 at 5).
      In the alternative, I sua sponte dismissed the action based on claim
preclusion because Mr. Ibrahim raised the same claims in the February 5
Amended Complaint as he had asserted in the 18-cv-3461 Action. As I
explained, all three requirements of claim preclusion were satisfied: (1) there
was a final judgment entered on the merits in the 18-cv-3461 Action; (2) the
suit involved the same parties; and (3) the subsequent action was based on the
same causes of action as those asserted in 18-cv-3461. (DE 20 at 6)
Additionally, I found the doctrine of res judicata applied to bar the same claims
because in both actions, Mr. Ibrahim sought to challenge the issuance of a
state court order requiring him to pay child support, and the claims asserted in
the February 5 Amended Complaint repeated nearly verbatim matters asserted
in the 18-cv-3461 Action. (DE 20 at 7) Therefore, I found that there were no
claims or allegations brought in this action that had not already been asserted
and dismissed in the 18-cv-3461 Action.
      Because further amendment would be futile, I granted the NJAG’s
motion to dismiss the Amended Complaint with prejudice. (DE 20 at 8). Mr.
Ibrahim now seeks reconsideration of that order. (DE 22; DE 24)


                                      3
Case 2:19-cv-15405-KM-JBC Document 27 Filed 12/31/20 Page 4 of 5 PageID: 227




   II.      Discussion
            a. Legal standard
         In the District of New Jersey, motions for reconsideration are governed by
Local Civil Rule 7.1(i). Reconsideration is an “extraordinary remedy,” to be
granted “sparingly.” NL Indus. Inc. v. Commercial Union Ins. Co., 935 F. Supp.
513, 516 (D.N.J. 1996). Generally, reconsideration is granted in three
scenarios: (1) when there has been an intervening change in the law; (2) when
new evidence has become available; or (3) when necessary to correct a clear
error of law or to prevent manifest injustice. See North River Ins. Co. v. CIGNA
Reinsurance Co., 52 F.3d 1194, 1218 (3d Cir. 1995); Carmichael v. Everson,
2004 WL 1587894, at *1 (D.N.J. May 21, 2004).
         A party seeking to persuade the court that reconsideration is appropriate
bears the burden of demonstrating one of the following: “(1) an intervening
change in the controlling law; (2) the availability of new evidence that was not
available when the court [issued its order]; or (3) the need to correct a clear
error of law or fact or to prevent manifest injustice.” Max's Seafood Café ex rel.
Lou–Ann, Inc. v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999) (internal citation
omitted); see also Crisdon v. N.J. Dep't of Educ., 464 F. App'x 47, 49 (3d Cir.
2012) (“The purpose of a motion for reconsideration ... is to correct manifest
errors of law or fact or to present newly discovered evidence.”) (internal citation
omitted). “The Court will grant a motion for reconsideration only where its prior
decision has overlooked a factual or legal issue that may alter the disposition of
the matter.” Andreyko v. Sunrise Sr. Living, Inc., 993 F. Supp. 2d 475, 478
(D.N.J. 2014).

            b. Analysis
         Here, Mr. Ibrahim does not present an intervening change in controlling
law or allege the availability of new evidence that was not previously available.
Indeed, Mr. Ibrahim cites to no law and points to no purported evidence that
was not referred to in his prior pleadings. (See DE 22 at 3-5; DE 24 at 2-4). Mr.

                                       4
Case 2:19-cv-15405-KM-JBC Document 27 Filed 12/31/20 Page 5 of 5 PageID: 228




Ibrahim explains that in seeking reconsideration he asks “this Court to
conduct a judicial review to determine whether Jameel Ibrahim rights [were]
violated and to determine with facts, whether Plaintiff has volunteer consent to
an agreement set forth in Federal and State law.” (DE 22 at 4; DE 24 at 3) In
essence, Mr. Ibrahim seeks a second, plenary review of the July 27 decision,
rather than pointing to new or overlooked facts or law. A mere disagreement
with this Court’s opinion is not sufficient to require reconsideration. See Rich v.
State, 294 F. Supp. 266, 273 (D.N.J. 2018). As explained in the July 27
Opinion, if Mr. Ibrahim disagrees with the outcome the proper avenue is to file
an appeal. Because Mr. Ibrahim has not satisfied the requirements of
reconsideration and has not shown why that “extreme remedy” is warranted,
his motion must be denied.

   III.   Conclusion
      For the reasons set forth above, I will deny Mr. Ibrahim’s motions (DE
22; DE 24) for reconsideration.


      An appropriate order follows.


Dated: December 31, 2020



                                      /s/ Kevin McNulty
                                      ____________________________________
                                      Kevin McNulty
                                      United States District Judge




                                      5
